On September 29, 2008, this Court entered its order accepting jurisdiction and on October 1, 2009, issued its order setting oral argument. Since there are not four justices that agree on the disposition of this case, and there not being any extraordinary circumstances that would justify deciding the case, jurisdiction is hereby discharged.
No Motion for Rehearing will be entertained by the Court. See Fla. RApp. P. 9.330(d)(2).
PARIENTE, LEWIS, LABARGA, and PERRY, JJ., concur.
CANADY, J., concurs in result only with an opinion, in which QUINCE, C.J., concurs.
POLSTON, J., recused.